DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on September 27, 2021 were received and fully considered. Claims 1, 9, 34, and 35 were amended. Please see corresponding rejection headings and response to arguments section below for more detail. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 27, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (WO 2012/074356 A1).
Ahmad was applied in the previous office action.
With respect to claim 1, Ahmad teaches a solid state electrode (see abstract) comprising: a metal electrode comprising a metal and having a surface (abstract “solid-state reference electrode comprises of a silver-silver halide electrode”); a nanocomposite coated on at least a portion of the metal electrode’s surface, the nanocomposite comprising: a compound of the metal used in the metal electrode... and nanoparticles, nanoclusters, or a combination thereof (pg.4 line 19+ “silver nanoparticles... paste was filed into the tubular casing”); wherein the solid state electrode is in electrical connection with a working electrode and a conductive substance (pg.3 line 17+ “wire [6] serves as an electrical conductor. The said wire [6] is made of silver or platinum and it is coiled at the bottom of the casing [8]”).
Although Ahmad does not explicitly teach the solid state electrode and the working electrode operate to detect a change in chemical composition of the conductive substance, this would have been obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed as it understood that Ahmad’s solid state electrode and working electrode have such capability (See Ahmad, pg.2, lines 25-31 “can be used to conduct in-situ measurement in harsh environmental conditions”). That is to say, modifying Ahmad’s solid state electrode and working electrode to perform measurement in harsh environmental conditions such as a change in chemical composition of the conductive substance would require only routine skill in the art. 
With respect to claim 2, Ahmad teaches the conductive substance is a fluid, metal, material, or gel (pg.3 line 17+ “wire [6] serves as an electrical conductor. The 
With respect to claim 3, Ahmad does not explicitly teach the metal electrode is configured for fluid communication with a body fluid. However, PHOSITA would have had predictable success modifying Ahmad such that the metal electrode is configured for fluid communication with a body fluid (blood, sweat, etc.) as such would only require routine skill in the art. Examiner also adds that utilizing electrodes in sweat/blood sensing of various analytes is widely known in the art as evidence by prior art cited in previous office actions.
With respect to claim 4, Ahmad teaches the solid state electrode can detect a change in chemical composition of the conductive substance, wherein the solid state electrode can detect a change in pH of less than or equal to 0.5 pH units (pg.2, line 20).
With respect to claim 5, Ahmad teaches the nanoparticles are metal nanoparticles (pg.4 line 19+ “silver nanoparticles... paste was filed into the tubular casing”).
With respect to claim 8, Ahmad teaches the nanoparticles have an average diameter of less than or equal to 20 nanometers (pg.4, lines 10-17).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad, as applied to claim 1 above, in further view of Kagan et al. (US PG Pub. No. 2012/0143568) (hereinafter “Kagan”).

Kagan was applied in the previous office action.

With respect to claims 6 and 7, Ahmad teaches a solid state electrode as established above.
	However, Ahmad does not teach the limitations recited in claims 6 and 7.
	Kagan teaches biosensors comprising electrodes (abstract; par. 11), where the electrodes may comprise nanoparticles (electrodes may comprise nanotubes, pars. 53, 56), and may be modified (modifying the surfaces of electrodes, par. 50), wherein a hydrophobic compound comprising an amine group and a thiol group is covalently bonded to the nanoparticles, wherein the hydrophobic compound is 4- aminothiophenol or 5-amino-2-mercaptobenzimidazole (application of a monolayer to modify the electrode, where the modifier may be 4-amino thiophenol, par. 50 [see Applicant’s par. 26 reciting 4-aminothiophenol as a suitable hydrophobic compound, and Applicant's par. 63 regarding the covalent bonding of such thiol groups]).
It would have been obvious to one of ordinary skill in the art when the invention was filed to modify Ahmad with the teaching of Kagan for the purpose of achieving surface modification of the electrodes and improving both n-type and p-type transport (Kagan, par. 50).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad, as applied to claim 1 above, in further view of Mansouri et al. (US PG Pub. No. 2003/0000833) (hereinafter “Mansouri”).

Mansouri was applied in the previous office action.

	However, Ahmad does not teach the limitations recited in claim 34.
	Mansouri teaches, in the field of biosensors (title, abstract), the use of a strongly binding polymer is PVB (useful polymers inlude polyvinyl butyral, par. 103).
It would have been obvious to one of ordinary skill in the art when the invention was filed to modify Ahmad with the teaching of Mansouri for the purpose of providing a polymer capable of forming thin films of sufficient permeability to produce apparent ionic mobility thereacross (Mansouri, par 103).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Longchamp et al. (Enhanced Sensivity of a First Generation Glucose AmperometricBiosensor Based on Fibrinogen-Precoating to Carbon Paste Electrode, Electroanalysis, 1998(1), pgs. 1064-1066) (hereinafter “Longchamp”).

Longchamp was cited in applicant’s IDS submitted on December 22, 2020.
With respect to claim 35, Ahmad teaches a solid state electrode as established above.
	However, Ahmad does not teach the limitations recited in claim 35.
Longchamp teaches a protein is coated on at least a portion of the nanocomposite’s surface, wherein the protein is a strongly binding protein that includes fibrinogen (title; pg. 1064, Col.1, para. 2, line 6). 
.

Response to Arguments
Applicant's arguments filed with respect to the prior art rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant argues that Ahmad teaches away from the claimed invention. While it is certainly true that Ahmad discusses using silver chloride, potassium chloride, and a binder to create a paste, which is applied to the tubular casing, the claimed invention, as currently recited, does not preclude the use of such materials. Examiner suggests reformulating the claims so as to provide a patentable distinction over Ahmad because as currently recited, the claimed invention would be obvious to PHOSITA when taking into consideration broadest reasonable interpretation. Please see prior art section above for more detail, updated citations, and obviousness rationale.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791